Citation Nr: 0925917	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-40 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 
1970.  The Veteran died in October 2003, and the appellant is 
his surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO denied 
entitlement to service connection for the cause of the 
Veteran's death for purposes of the appellant receiving 
dependency and indemnity compensation (DIC).  The appellant 
perfected a timely appeal of this determination.

In November 2007 and September 2008, the Board remanded this 
case to the RO for further development.


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection 
was in effect for a burn scar of the right calf (rated as 10 
percent); burn scar of the left calf (rated as 10 percent); 
left varicocele (rated as 0 percent); and allergic rhinitis 
(rated as 0 percent).

2.  The Veteran died in December 2003 and the death 
certificate lists the immediate cause of death as sepsis due 
to liver failure due to hepatitis C infection.

3.  Hepatitis C was not shown in service or within one year 
thereafter, and there is no competent, probative evidence 
establishing a link between the disorder and service.

4.  A disability of service origin did not cause or 
contribute substantially or materially to cause the Veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

Specific to claims for Dependency and Indemnity Compensation 
(DIC) benefits, VA's notice requirements include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id.; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a December 2003 pre-rating letter provided 
notice to the appellant regarding general information and 
evidence needed to substantiate a claim for DIC benefits, 
including service connection for the cause of the Veteran's 
death, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The April 2004 rating decision 
reflects the initial adjudication of the claim after issuance 
of this letter.  A March 2008 post-rating letter explained 
the information and evidence needed to substantiate a DIC 
claim based on a condition not yet service-connected and 
provided notice pertaining to the downstream effective date 
element of the claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Then, a January 2009 letter advised 
the appellant of the disabilities for which the Veteran had 
been granted service connection during his lifetime and 
explained the information and evidence needed to substantiate 
a DIC claim based on those disabilities.  After issuance of 
these letters, and opportunity for the appellant to respond, 
the May 2009 Supplemental Statement of the Case reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of the latter notice 
letters.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, a VA medical 
opinion, and statements from the appellant and the Veteran.  
Here, the Board observes that additional VA and private 
medical records from the date of the Veteran's separation 
from service to April 1972 are unavailable.  The appellant 
has not indicated that she has any further evidence to submit 
to VA, or which VA needs to obtain.  There is no indication 
that there exists any additional evidence that has a bearing 
on this case that has not been obtained.  The appellant has 
been accorded ample opportunity to present evidence and 
argument in support of her appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2008).  Service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
38 C.F.R. § 3.312(c)(1).

Analysis

The appellant contends that the Veteran's death is related to 
service.  She asserts that his service-connected burn scars, 
via the open wounds during service, led to the contraction of 
hepatitis C, which led to his death.

At the time of the Veteran's death, service connection was in 
effect for a burn scar of the right calf (rated as 10 
percent); burn scar of the left calf (rated as 10 percent); 
left varicocele (rated as 0 percent); and allergic rhinitis 
(rated as 0 percent).

The Veteran died in December 2003 and the death certificate 
lists the immediate cause of death as sepsis due to liver 
failure due to hepatitis C infection.

The Veteran's service treatment records reflect no complaint, 
finding, or diagnosis of hepatitis C.  The March 1970 
separation examination report also reflects no indication of 
hepatitis C.  Thus, hepatitis C was not shown in service.

The Board notes that, in a November 2002 statement, the 
Veteran stated that he was treated in the fall of 1970 by a 
family physician, that laboratory testing was done by a 
private medical facility, and that he was diagnosed with non 
A, non B hepatitis.  However, a February 2003 response from 
the above private medical facility reflects that no records 
are available from that time.  Moreover, a lay person's 
account of what a medical professional purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

The Board also notes that an October 2002 letter from a nurse 
reflects that she spent a lot of time with the Veteran at the 
base hospital while she was a nursing student at Plattsburgh 
State University between 1968 and 1972.  She recalls that 
during the fall of 1970 the Veteran became ill with jaundice, 
weakness, nausea, loss of appetite, and general malaise, and 
that he slept all the time.  She states that the Veteran saw 
a doctor and was diagnosed with hepatitis.  She does not 
recall that any of the staff working close to the Veteran was 
given any prophylactics like gamma globulin shots, which are 
usually given for exposure to hepatitis A and B.  She finally 
states that it seemed like it took the Veteran quite a long 
time to recover.  The Board observes that the nurse's recall 
of treating the Veteran at the base hospital and learning of 
his hepatitis C diagnosis is of little probative value as she 
dates her treatment of the Veteran to after his separation 
from service.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Moreover, the nurse's statement that the Veteran was 
diagnosed at the base hospital is inconsistent with the 
Veteran's November 2002 statement that he was diagnosed at a 
private facility.  

The service treatment records do reflect that the Veteran 
suffered burns on the lower extremities in July 1969 while 
working with paint thinner which ignited, that he was 
hospitalized, and that the burns were well healed and 
asymptomatic at the time of separation.

Post discharge, an April 1972 VA hospital summary reflects 
that the Veteran was admitted on April 10th with complaints 
of abdominal and back pain for the past several months.  The 
Veteran reported being diagnosed with hepatitis three to four 
months prior to admission.  He generally appeared as a well 
developed, well nourished male in no acute distress.  The 
abdomen was slightly tender about the liver, which was down 
approximately two to three finger breadths, and in the 
suprapubic areas.  The spleen was not palpable.  There were 
no masses.  Bowel sounds were active.  Laboratory studies 
were conducted, but none specific to hepatitis C.  He was 
diagnosed with a urinary tract infection.

A September 2000 private laboratory report reflects a 
positive test for the hepatitis C virus.

In an April 2002 statement, the Veteran's representative at 
the time stated that the Veteran's risk factors for hepatitis 
C were extensive hospitalizations while on active duty and 
inoculations with an air gun during basic training.

In a June 2002 statement, the Veteran provided additional in-
service risk factors of treatment for his burns in whirl pool 
baths that were not sanitized between patients and contact 
with bloody clothes and bedding at the hospital.

December 2002 and May 2003 responses from the VA Healthcare 
Network in Upstate New York reflects that no records 
pertaining to the Veteran were found for the period from 
April 1970 to April 1972.

A March 2004 VA medical opinion reflects that a review of the 
claims file reflects only two references to hepatitis, the 
statement from a nurse who recollected that the Veteran was 
diagnosed with hepatitis C in 1970 and the April 1972 VA 
hospital summary that reflects that the Veteran was diagnosed 
with hepatitis three to four months earlier.  The examiner 
noted that there is no further mention of hepatitis at 
anytime during that hospitalization and that laboratory tests 
at that time were normal, although no test for hepatitis was 
specifically mentioned.  The examiner also noted that the 
Veteran suffered some small burns on his legs that were 
treated in Vietnam and elsewhere in the late 1960s but that 
there was no evidence of hepatitis at that time.  The 
examiner pointed out that the Veteran separated from active 
duty in April 1970 which is inconsistent with the nurse's 
recall of treating him at the base hospital in the fall of 
1970.  The examiner observed that, in any event, hepatitis C 
was diagnosed at a later time.  The examiner then stated 
that, in the absence of better data, it is not possible to 
state when the Veteran incurred hepatitis C without resort to 
unfounded speculation.

The above evidence shows that hepatitis C was diagnosed by 
laboratory testing in September 2000, over 30 years after 
separation from service.  The passage of many years between 
discharge from active service and any medical complaints or 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that the 
April 1972 VA hospital summary reflects a history of being 
diagnosed with hepatitis three to four months earlier; 
however, medical evaluation that is merely a recitation of 
Veteran's self-reported and unsubstantiated history has no 
probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. 
Brown, 8 Vet. App. 113 (1995); Reonal v. Brown, 5 Vet. App. 
458 (1993); LeShore v. Brown, 8 Vet. App. 406 (1995).  The 
claims file does not contain any contemporaneous medical 
records from medical personnel who diagnosed the Veteran with 
hepatitis C at that time.  Even if the Board were to accept 
that the hepatitis C was diagnosed in December 1971 (four 
months prior to the April 10, 1972 admission), that would 
still date the onset of the disorder to over a year and a 
half after separation from service.  Thus, the Board finds 
that hepatitis C was not shown within one year after service.

Further, the March 2004 VA examiner essentially provided a 
negative opinion as to whether the Veteran contracted 
hepatitis C during service.  The Board finds this opinion, 
the only medical opinion of record on this issue, to be of 
great probative value as it was provided after a review of 
the claims file, including the Veteran's documented 
assertions and medical history.  See Guerrieri, 4 Vet. App. 
at 470-71.  Moreover, the appellant has not presented any 
competent, probative evidence establishing a link between the 
Veteran's hepatitis C and service.  Thus, the Board finds 
that there is no competent, probative evidence establishing a 
link between hepatitis C and service.  

Similarly, the appellant has not presented any competent, 
probative evidence indicating that any of the Veteran's 
service-connected disabilities caused or contributed 
substantially or materially to cause his death.  

Given the above, the Board concludes that a disability of 
service origin did not cause or contribute substantially or 
materially to cause the Veteran's death.

In addition to the medical evidence, the Board has considered 
the assertions advanced by the appellant and the Veteran.  
While the Board does not doubt the sincerity of these 
assertions, unfortunately, none of this evidence provides a 
basis for allowance of the claim.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the appellant nor the Veteran is shown to 
be other than a layperson without the appropriate medical 
training and expertise, they are not competent to render a 
probative (i.e., persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for the cause of the Veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


